Case 9:19-cv-81160-RS Document 68-4 Entered on FLSD Docket 01/13/2020 Page 1 of 6




                         Exhibit D
    Case 9:19-cv-81160-RS Document 68-4 Entered on FLSD Docket 01/13/2020 Page 2 of 6




From:                            Nightingale Dawson, Elana (DC)
Sent:                            Friday, January 3, 2020 3:09 PM
To:                              Jonathan Vine; Justin B. Levine
Cc:                              Lizza C. Constantine; Patricia M. Martel; brett.govett@nortonrosefulbright.com;
                                 robert.greeson@nortonrosefulbright.com; jackie.baker@nortonrosefulbright.com;
                                 Korban, Chloe (CC); Egger, Jeremiah (DC); mgoldberg@lashgoldberg.com; Stebbins
                                 Bina, Jessica (CC); epincow@lashgoldberg.com; Michael Boehringer; Victorson, Holly
                                 (DC)
Subject:                         RE: Apple, Inc. vs. Corellium


Jonathan and Justin,

This email is to confirm that, as you represented on our call today, Corellium will provide Apple with a letter by
Wednesday, January 8, 2020, that explains how it intends to respond to the deficiencies identified in Apple’s December
5, 2019 letter. You also represented that, by Friday, January 10, 2020, Corellium will provide Apple with supplemental
responses to its November 18, 2019 written responses to Apple’s October 9, 2019 discovery requests. The supplemental
responses will contain any changes Corellium intends to make to its November 18, 2019 responses. Finally, you stated
that Corellium will begin its rolling production on Friday, January 10, 2020 as well.

With respect to Apple’s production, we informed you that we will provide an updated timetable regarding our
production early next week when our client reopens after its holiday closure.

Best,
Elana


Elana Nightingale Dawson | LATHAM & WATKINS LLP
555 Eleventh St., NW Suite 1000 | Washington, DC 20004
Tel: 202-637-2303 | Fax: 202-637-2201 | http://www.lw.com



From: Jonathan Vine <Jonathan.Vine@csklegal.com>
Sent: Thursday, January 2, 2020 4:38 PM
To: Stebbins Bina, Jessica (CC) <Jessica.StebbinsBina@lw.com>
Cc: Justin B. Levine <Justin.Levine@csklegal.com>; Nightingale Dawson, Elana (DC) <Elana.NightingaleDawson@lw.com>;
Lizza C. Constantine <Lizza.Constantine@csklegal.com>; Patricia M. Martel <Patricia.Martel@csklegal.com>;
brett.govett@nortonrosefulbright.com; robert.greeson@nortonrosefulbright.com;
jackie.baker@nortonrosefulbright.com; Korban, Chloe (CC) <Chloe.Korban@lw.com>; Egger, Jeremiah (DC)
<Jeremiah.Egger@lw.com>; mgoldberg@lashgoldberg.com; epincow@lashgoldberg.com; Michael Boehringer
<Michael.Boehringer@csklegal.com>; Victorson, Holly (DC) <Holly.Victorson@lw.com>
Subject: Re: Apple, Inc. vs. Corellium


That shouldn’t be a problem. I look forward to speaking with you. Have a great day!



        On Jan 2, 2020, at 4:35 PM, "Jessica.StebbinsBina@lw.com" <Jessica.StebbinsBina@lw.com> wrote:
                                                          1
Case 9:19-cv-81160-RS Document 68-4 Entered on FLSD Docket 01/13/2020 Page 3 of 6

  2 p.m. EST tomorrow is fine. Please be prepared to also discuss Corellium’s deficient responses, when
  its production will begin, and whether it will be amending any responses as discussed with Justin on
  December 20.

  Best regards,

  Jessica Stebbins Bina

  LATHAM & WATKINS LLP
  10250 Constellation Blvd. Suite 1100
  Los Angeles, CA 90067
  Direct Dial: +1.424.653.5525
  Fax: +1.424.653.5501
  Email: jessica.stebbinsbina@lw.com
  http://www.lw.com




                              Jonathan Vine
                              Partner
                              Tel: 561-383-9203 | Fax: 561-683-8977
                              Jonathan.Vine@csklegal.com
www.csklegal.com              Cole, Scott & Kissane, P.A.
                              222 Lakeview Avenue, Suite 120
                              West Palm Beach, Florida 33401




  From: Jonathan Vine <Jonathan.Vine@csklegal.com>
  Sent: Thursday, January 2, 2020 1:32 PM
  To: Stebbins Bina, Jessica (CC) <Jessica.StebbinsBina@lw.com>
  Cc: Justin B. Levine <Justin.Levine@csklegal.com>; Nightingale Dawson, Elana (DC)
  <Elana.NightingaleDawson@lw.com>; Lizza C. Constantine <Lizza.Constantine@csklegal.com>; Patricia
  M. Martel <Patricia.Martel@csklegal.com>; brett.govett@nortonrosefulbright.com;
  robert.greeson@nortonrosefulbright.com; jackie.baker@nortonrosefulbright.com; Korban, Chloe (CC)
  <Chloe.Korban@lw.com>; Egger, Jeremiah (DC) <Jeremiah.Egger@lw.com>;
  mgoldberg@lashgoldberg.com; epincow@lashgoldberg.com; Michael Boehringer
  <Michael.Boehringer@csklegal.com>; Victorson, Holly (DC) <Holly.Victorson@lw.com>
  Subject: Re: Apple, Inc. vs. Corellium


  Thanks Jessica for the email. How is tomorrow at 2:00 pm EST for a comprehensive call to
  discuss the issues in these email?




                                                     2
Case 9:19-cv-81160-RS Document 68-4 Entered on FLSD Docket 01/13/2020 Page 4 of 6
        On Jan 2, 2020, at 4:26 PM, "Jessica.StebbinsBina@lw.com"
        <Jessica.StebbinsBina@lw.com> wrote:


        Counsel,

        I’m happy to meet and confer with you any time during business hours; however, I fail
        to see any reason for the sudden urgency. We timely responded to your discovery
        requests and noted therein that we would begin a rolling production promptly
        thereafter, which we will do. We did not provide a specific date by which production
        would begin, and thus have not missed any such deadline. That said, our document
        review is well underway, many thousands of documents have been preliminarily
        reviewed, and I will have an updated timetable for our initial production—which will be
        far more substantial than Corellium’s initial production--no later than Monday.

        I note, however, that I find your suddenly urgent demands rather incredulous given
        Corellium’s own extremely deficient discovery responses. Corellium has yet to produce
        a single meaningful document production despite its own deadline to begin production
        taking place two months ago and its deadline to complete production lapsing nearly a
        month ago. Indeed, Corellium’s behavior is especially inappropriate and discourteous
        given the repeated extensions provided by counsel for Apple and the grace extended
        thereto. For instance, when counsel for Corellium completely missed its deadline to
        begin production of documents, counsel for Apple agreed to extend that deadline. And
        when counsel for Corellium missed its deadline to complete production, without asking
        for any kind of extension, Apple agreed not to immediately move to compel but rather
        give Corellium time to work with its new vendor to complete its promised
        production. Similarly, when Apple raised deficiencies in Corellium’s responses on
        December 5, 2019, counsel for Corellium insisted they could not meet and confer
        regarding that discovery until December 20, 2019, and then on December 20, 2019
        counsel failed to allow time for a meaningful meet and confer. Then, Corellium has
        failed to follow up as promised with respect to that meet and confer. As a result, we
        are now more three months out from Apple’s service of discovery on Corellium, and do
        not yet even know what documents Corellium has agreed to produce, let alone having
        any documents from Corellium’s actual production.

        Rather than engaging in insincere and inappropriate email saber-rattling, please give me
        a call if you’d like to discuss anything not answered in this email.

        Best regards,

        Jessica Stebbins Bina

        LATHAM & WATKINS LLP
        10250 Constellation Blvd. Suite 1100
        Los Angeles, CA 90067
        Direct Dial: +1.424.653.5525
        Fax: +1.424.653.5501
        Email: jessica.stebbinsbina@lw.com
        http://www.lw.com




                                                   3
Case 9:19-cv-81160-RS Document 68-4 Entered on FLSD Docket 01/13/2020 Page 5 of 6

                                     Jonathan Vine                                      <image002.png>
                                     Partner
                                     Tel: 561-383-9203 | Fax: 561-683-8977
                                     Jonathan.Vine@csklegal.com
      www.csklegal.com               Cole, Scott & Kissane, P.A.
                                     222 Lakeview Avenue, Suite 120
                                     West Palm Beach, Florida 33401
  <image001.png>




        From: Justin B. Levine <Justin.Levine@csklegal.com>
        Sent: Thursday, January 2, 2020 1:13 PM
        To: Jonathan Vine <Jonathan.Vine@csklegal.com>; Stebbins Bina, Jessica (CC)
        <Jessica.StebbinsBina@lw.com>; Nightingale Dawson, Elana (DC)
        <Elana.NightingaleDawson@lw.com>
        Cc: Lizza C. Constantine <Lizza.Constantine@csklegal.com>; Patricia M. Martel
        <Patricia.Martel@csklegal.com>; brett.govett@nortonrosefulbright.com;
        robert.greeson@nortonrosefulbright.com; jackie.baker@nortonrosefulbright.com;
        Korban, Chloe (CC) <Chloe.Korban@lw.com>; Egger, Jeremiah (DC)
        <Jeremiah.Egger@lw.com>; mgoldberg@lashgoldberg.com;
        epincow@lashgoldberg.com; Michael Boehringer <Michael.Boehringer@csklegal.com>;
        Victorson, Holly (DC) <Holly.Victorson@lw.com>
        Subject: Apple, Inc. vs. Corellium

        Counsel,

        Please be advised that we are also requesting documents in response to Interrogatories
        Responses Nos. 3 and 7. The responses to those requests explained that documents will
        be produce in lieu of a narrative response pursuant to Fed. Rule of Civ. R. 33(d). Please
        produce these responsive documents by COB tomorrow.

        Additionally, we would like to schedule a meet and confer about Apple’s responses to
        discovery. There are a number of objections that need to be addressed. We will need
        about an hour of your time tomorrow or Saturday to address the objections raised in
        Apple’s responses to discovery. Please let us know a time that works for you.
        Unfortunately, we cannot wait until next week to have an initial meet and confer as our
        deadline to file a motion to compel is quickly approaching.

        We are working on a letter addressing Apple’s responses to Corellium’s discovery
        requests and this will be provided by separate cover.

        Please confirm that documents relating to Corellium’s request for production and
        Interrogatories will be provided and whether tomorrow or Saturday works for a
        conferral call.

        Best Regards,




                                                    4
Case 9:19-cv-81160-RS Document 68-4 Entered on FLSD Docket 01/13/2020 Page 6 of 6

                                                Justin B. Levine
                                                Partner
                                                Tel: 561-612-3459 | Fax: 561-683-8977
                                                Justin.Levine@csklegal.com
              www.csklegal.com                  Cole, Scott & Kissane, P.A.
                                                222 Lakeview Avenue, Suite 120
                                                West Palm Beach, Florida 33401
        <image001.png>




        Confidentiality Notice: This communication is covered by the Electronic Communications
        Privacy Act, 18 U.S.C. §§ 2510-2521. It is legally privileged (including attachments) and is
        intended only for the use of the individual(s) or entity(ies) to which it is addressed. It may
        contain information that is confidential, proprietary, privileged, and/or exempt from
        disclosure under applicable law. Any review, retransmission, dissemination or other use of,
        or taking of any action in reliance upon this information by persons or entities other than
        the intended recipient is strictly prohibited. If you have received this communication in
        error, please notify us so that we may take the appropriate action and avoid troubling you
        further. If you are not the intended recipient(s), please destroy this message, and any
        attachments, and notify the sender by return e-mail. Thank you for your cooperation.

        _________________________________

        This email may contain material that is confidential, privileged and/or attorney
        work product for the sole use of the intended recipient. Any review, disclosure,
        reliance or distribution by others or forwarding without express permission is
        strictly prohibited. If you are not the intended recipient, please contact the sender
        and delete all copies including any attachments.

        Latham & Watkins LLP or any of its affiliates may monitor electronic
        communications sent or received by our networks in order to protect our business
        and verify compliance with our policies and relevant legal requirements. Any
        personal information contained or referred to within this electronic
        communication will be processed in accordance with the firm's privacy notices
        and Global Privacy Standards available at www.lw.com.




                                                          5
